135 S.E.2d 626 (1964)
261 N.C. 558
STATE
v.
Jack FERGUSON.
No. 289.
Supreme Court of North Carolina.
April 8, 1964.
*627 Atty. Gen. T. W. Bruton, Asst. Atty. Gen. Richard T. Sanders, for the State.
A. E. Leake, Marshall, for defendant.
DENNY, Chief Justice.
The defendant assigns as error the failure of the court below to sustain his motion for judgment as of nonsuit made at the close of all the evidence as to the felony count in the bill of indictment.
The defendant does not contend that the evidence is insufficient to support a verdict of guilty of assault with a deadly weapon. However, he does contend that the evidence is insufficient to warrant its submission to the jury on the felony count in the bill of indictment.
The indictment was drawn under G.S. § 14-32, which reads as follows: "Any person who assaults another with a deadly weapon with intent to kill, and inflicts serious injury not resulting in death, shall be guilty of a felony * * *."
In the case of State v. Jones, 258 N.C. 89, 128 S.E.2d 1, this Court, speaking through Higgins, J., said: "The term `inflicts *628 serious injury' means physical or bodily injury resulting from an assault with a deadly weapon with intent to kill. The injury must be serious but it must fall short of causing death. Further definition seems neither wise nor desirable. Whether such serious injury has been inflicted must be determined according to the particular facts of each case."
In our opinion, a "whiplash" injury may or may not be a serious injury, depending upon its severity and the painful effect it may have on the injured victim. Therefore, we have concluded that the evidence bearing on the question of serious injury is sufficient to take the case to the jury, but the jury must determine whether or not the injury was serious in light of the particular facts disclosed by the evidence. State v. Jones, supra. This assignment of error is overruled.
The appellant further assigns as error certain portions of the charge bearing on intent, as follows: "* * * Intent is said to be an act or motion (emotion) of the mind, but seldom, if ever, capable of direct or positive proof, but a person's intent is arrived at by such just and reasonable deductions from the acts and facts proven as the guarded judgment of a reasonably cautious and prudent person with (would) ordinary (ordinarily) regard (draw) therefrom. Intent is usually shown by the facts and circumstances known to the party charged with the intent, and it may be evidence (sic) by the acts and declarations of the party * * *.
"Every man in law, is presumed to intend any consequence, which naturally flows from an unlawful act and so an intent to kill is the intent which exists in the mind of a person at the time he commits the assault or criminal act, intentionally and without justification or excuse to kill his victim or to inflict great bodily harm upon him."
That portion of the foregoing charge contained in the first sentence of the first paragraph, set out above, except for the apparent errors of the court reporter, is identical with the challenged portion of the charge approved by this Court in State v. Watson, 222 N.C. 672, 24 S.E.2d 540.
The second paragraph of the charge, set out hereinabove, is erroneous, for it would allow the jury to find an intent to kill if the defendant intended either to kill or to inflict great bodily harm. But if the jury found only an intent to inflict great bodily harm, this would be insufficient to sustain the felony charge since the intent to kill is an essential element of such charge.
A person is presumed to intend the natural consequences of his act where a specific intent is not an element of the crime. In such cases, proof of the commission of the unlawful act is sufficient to support a verdict. State v. Elliott, 232 N.C. 377, 61 S.E.2d 93.
"The admission or proof of an assault with a deadly weapon, resulting in serious injury, but not in death, cannot be said, as a matter of law, * * * to establish a presumption of felonious intent, or intent to kill * * *." State v. Gibson, 196 N.C. 393, 145 S.E. 772.
In State v. Redditt, 189 N.C. 176, 126 S.E. 506, it is said: "The law will not ordinarily presume a murderous intent where no homicide is committed. This is a matter for the state to prove. State v. Allen, 186 N.C. 302, 119 S.E. 504; State v. Hill, 181 N.C. 558, 107 S.E. 140."
A person might intentionally and without justification or excuse assault another with a deadly weapon and inflict upon him serious injury not resulting in death, but such an assault would not establish a presumption of felonious intent, or the intent to kill. Such intent must be found by the jury as a fact from the evidence. State v. Davis, 214 N.C. 787, 1 S.E.2d 104.
In the case of State v. Cauley, 244 N.C. 701, 94 S.E.2d 915, Parker, J., speaking for *629 the Court, said: "An intent to kill is a mental attitude, and ordinarily it must be proved, if proven at all, by circumstantial evidence, that is, by proving facts from which the fact sought to be proven may be reasonably inferred. An intent to kill `may be inferred from the nature of the assault, the manner in which it was made, the conduct of the parties, and other relevant circumstances.' State v. Revels, 227 N.C. 34, 40 S.E.2d 474, 475."
In our opinion, the defendant is entitled to a new trial. Consequently, we deem it unnecessary to consider and discuss the remaining assignments of error; the errors complained of therein may not recur on another hearing.
New trial.